Citation Nr: 1761124	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1965 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied an increased rating in excess of 20 percent for a low back disability.  During the course of the appeal, the RO granted a 40 percent rating for a low back disability via a February 2016 rating decision.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of TDIU entitlement was inferred by the Board as part and parcel of the appeal for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board previously considered this appeal in December 2015, and remanded the increased rating issue for additional development in order to request updated VA treatment records and schedule another VA examination.  After the development was completed, the case returned to the Board for further appellate review.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's low back disability was manifested, at worst, by forward flexion to 15 degrees, and no spinal ankylosis, or intervertebral disc syndrome with both prescribed bed rest and treatment by a physician., or any associated neurologic impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low back disability, effective April 25, 2011, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Rating for a Low Back Disability

The Veteran contends that his service-connected low back disability is more severe than the current rating reflects (40 percent, effective April 25, 2011).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5237.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  See 38 C.F.R. § 4.27.

By way of history, the Veteran's claim for an increased low back disability rating was received on April 25, 2011.  At the time of this claim, the Veteran's disability rating for the low back was only at 20 percent.  During the course of the appeal, the RO granted a 40 percent rating for the low back disability via a February 2016 rating decision.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Diagnostic Code 5237 uses the rating criteria found in The General Rating Formula for Diseases and Injuries of the Spine, which provides the following, in pertinent part:  a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  The Board observes that the Veteran was already evaluated for objective neurologic abnormalities, and medical records repeatedly show that the Veteran does not have any of the above objective symptoms associated with his low back disability.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 40 percent for a low back disability is not warranted.  

Private treatment records from February 2011 indicate advanced multilevel spondylosis between L4-L5 and L5-S1.  Another private treatment record from February 2011 reveals an impression for L4 radiculopathy of the right leg.

On VA examination in July 2011, the Veteran endorsed increased worsening of low back symptoms, including constant severe lower back pain.  He was also noted to have been under very severe stress due to depression.  He said that the low back disability was aggravated by lifting, bending, walking, standing, and sitting.  The Veteran reported a history of severe flare-ups on a weekly basis that lasted for hours at a time.  Precipitating factors of low back pain included bending, lifting, kneeling with alleviating factors of rest and epidural blocks.  The extent of additional limitation of motion or other functional impairment during flare-ups was noted to be severe.  There was a history of stiffness, fatigue, spasms, as well as constant, sharp pain in the lumbar area of moderate severity that occurred daily.  A sharp pain was noted to radiate down both legs as a result of the low back disability.  There was no history of any other neurologic abnormalities associated with the low back disability.  There were no incapacitating episodes.  Physical examination revealed a normal posture and head position with symmetry in appearance.  His gait was normal, but antalgic.  There were no abnormal spinal curvatures or ankylosis.  Objective abnormalities of the thoracolumbar sacrospinalis included bilateral spasms, bilateral pain with motion, and bilateral tenderness.  Active range of motion testing revealed flexion to 65 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees each, and bilateral lateral rotation to 20 degrees each.  There was objective evidence of pain on active range of motion and on repetitive motion.  There were no additional limitations on repetitive motion testing.  Reflex and sensory examinations did not reveal any abnormalities.  The detailed motor examination was normal.  Muscle tone was normal with no atrophy present.  Lasegue's sign was positive on both sides.  Imaging studies from September 2010 were documented, and revealed advanced degenerative changes at L4-L5 and L5-S1.  The examiner noted that the Veteran was retired since 2006 due to eligibility by age or duration of work.  The examiner commented that the Veteran's low back disability affected usual daily activities that involved kneeling, bending, lifting, prolonged sitting and standing, as well as exercise and sports.

A March 2012 VA spine examination opinion was obtained regarding the etiology of the Veteran's claimed right leg radiculopathy symptoms.  The examiner opined that the Veteran's claimed symptoms were less likely than not proximately due to or the result of the service-connected lumbar strain.  The examiner then explained that the more recent diagnoses for lumbar spine degenerative joint disease, degenerative disc disease, and radiculopathy versus the lumbar strain that was diagnosed in service are different disease entities with different pathophysiological processes unrelated to each other.  The examiner noted that the Veteran's radiculopathy and arthritis were not diagnosed until many years after service.  

The Veteran received another VA examination in January 2016.  The examiner noted current diagnoses for lumbosacral strain (since service) and degenerative arthritis of the spine (since 2010).  The examiner indicated a diagnosis for Intervertebral Disc Syndrome, but did not provide any information on the date of diagnosis and later stated that the Veteran did not have IVDS after the physical examination was completed.  The Veteran reported that flare-ups occur daily and last for hours.  He said that these flare-ups cause functional loss of standing and ambulation tolerance.  Initial range of motion findings revealed the following: flexion to 15 degrees; extension to 10 degrees; bilateral lateral flexion to 5 degrees each, and; bilateral lateral rotation to 5 degrees each.  These abnormal ranges of motion findings were attributed by the examiner to the Veteran's symptoms of pain and spasms of the lumbosacral area.  The examiner also found that the range of motion itself contributed to these functional losses.  Forward flexion and right lateral flexion were specifically noted to exhibit pain.  There was evidence of pain with weight bearing and objective evidence of localized tenderness of the paravertebral area.  Repetitive use testing did not reveal any additional loss of function.  

The January 2016 VA examiner found that this examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say with resort to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner explained that there was no evidence of pain at this time as this examination was not conducted during a flare-up.  However, the examiner also said that pain could significantly limit functional ability during a flare-up.  The Veteran had guarding and tenderness of the right side that resulted in an abnormal gait or abnormal spinal contour.  The Veteran also had muscle spasms, but they did not result in an abnormal gait or abnormal spinal contour.  There were no other additional factors noted to contribute to this disability.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examinations did not reveal any abnormalities.  Straight leg raising test was negative.  There were no signs or symptoms due to radiculopathy.  There was no ankylosis.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran did not use an assistive device as a normal mode of locomotion.  There were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars related to the diagnosed conditions.  Diagnostic testing revealed arthritis.  The examiner said that the Veteran's disability "precludes gainful employment" because he has a "very limited flexion, poor standing tolerance, as well as poor sitting tolerance."  The examiner explained that this "causes him to have poor tolerance for driving and even to participate in a sedentary job."

Based on the foregoing, the evidence of record indicates that the Veteran's service-connected low back disability was manifested, at worst, by forward flexion to 15 degrees with pain.  Throughout the period on appeal, the evidence does not reveal any further limitations that would warrant even the next highest rating of 50 percent under any applicable Diagnostic Code.  Even though the low back disability did cause pain, painful motion did not result in the degree of functional loss required for a rating greater than 40 percent.  In fact, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the examiners still found motion, albeit limited in some instances compared to others.  The examiners also noted that the Veteran had additional functional loss due to pain.    

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his low back disability.  To the extent the Veteran contends that his service-connected low back disability was more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain because this requires only personal knowledge as it come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's point of view regarding statements of worsened symptoms.  However, he was not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  The evidence of record also does not show that the Veteran had ankylosis.  Nonetheless, application of the rating criteria to the objective evidence of symptoms documented in the record reveals that a higher rating is not warranted.  The Veteran also denied any bowel or bladder impairment and the record does not support a separate rating for any additional neurological disabilities during this period.  Accordingly, the VA medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his service-connected low back disability during this period.  

Importantly, the Veteran's complaints of pain with movement, and increased pain with prolonged activity, are factored into the currently assigned ratings.  Although the measured ranges of motion are not equivalent to ankylosis, the actual functional loss due to less movement than normal, pain on movement, disturbance of locomotion, inability to stand, sit, or walk for extended periods, or lift moderate to heavy weights, and/or weight-bearing have been considered.  Nonetheless, these impairments do not raise the degree of this disability to the equivalent of the respective criteria for a higher rating than 40 percent.  The Veteran repeatedly demonstrated in treatment and on examination that while additional functional losses existed, he remained able to effectively function.  Therefore, the currently assigned 40 percent rating for this period adequately reflects the additional difficulty caused by his low back disability.

The Board has considered whether a higher rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  However, as noted above, the VA examiners conducted repetitive testing and found no additional limitation in motion.  Thus, any additional limitation due to pain does not more nearly approximate a finding of ankylosis.  38 C.F.R. § 4.45, 4.59, 4.71a, Diagnostic Code 5237; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran has already been compensated for the reported pain on use, and there is no probative evidence of ankylosis or prescribed bed rest and treatment by a physician as required for a higher rating during this period.  To warrant a rating in excess of 40 percent, there must be evidence of ankylosis or incapacitating episodes.  None of this symptomology is documented or alleged to be present by the Veteran.  Even though the disability does cause pain, painful motion does not result in the degree of functional loss required for a rating greater than 40 percent.  

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with lumbosacral strain, Diagnostic Codes 5299-5237 remains the most appropriate Code under which to rate the service-connected disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

Furthermore, the Board has considered whether separate ratings are warranted for any neurological impairment associated with the Veteran's low back disability.  With respect to neurological symptoms, the evidence reflects complaints of radicular pain, especially on the right side.  The Veteran was afforded a VA examination in March 2012 to specifically address whether the radiculopathy is secondary to the service connected condition.  The examiner reviewed the claims file and specifically found that the radiculopathy was less likely related to the service connected condition and rather was related to non-service connected back disabilities.  The examiner provided a rationale for this conclusion.  The subsequent January 2016 examination clearly concludes that the degenerative disc disease in the lumbosacral area is due to aging and began years after service and is not caused or secondary to the service-connected strain.  The other evidence of record does not specify the cause of the radiculopathy or clearly link it to the service connected strain.  Accordingly, a separate evaluation for neurological impairments is not warranted.  

After examining the Veteran and considering his complaints, the Board reiterates that the VA examiners still found motion, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 5.

Based on the foregoing, the Board concludes that the Veteran's low back disability does not warrant a rating in excess of 40 percent throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in June 2011.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in December 2015.  The Board instructed the AOJ to request updated VA treatment records, schedule another VA examination, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

A rating in excess of 40 percent for a low back disability, effective April 25, 2011, is denied.




REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered for the TDIU issue on appeal.

In short, the TDIU claim is currently being developed by the agency of original jurisdiction (AOJ) as reflected in the January 2017 rating decision indicating a decision was deferred as the claim was pending further development.  The Board observes that the requested development has not yet been completed.  Thus, the Board defers any adjudication of the TDIU claim until such development is complete.

Accordingly, the issue of TDIU is REMANDED for the following action:

After completing any development deemed necessary, including obtaining any updated treatment records or clarification from the Veteran regarding his past employment history, adjudicate the issue of TDIU in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


